



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Valentine, 2013 ONCA 76

DATE: 20130205

DOCKET: C54989

Doherty, Simmons and Tulloch JJ.A.

Her Majesty the Queen

Respondent

and

Jeremiah Valentine

Appellant

Bradley Greenshields, for the appellant

Lucy Cecchetto, for the respondent

Heard:  February 1, 2013

On appeal from the sentence imposed by Justice McMahon of
    the Superior Court of Justice, dated December 22, 2009.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the unforeseen statutory consequences of the subsequent
    drug sentence on the overall period of parole ineligibility have no bearing on
    the fitness of the sentence imposed on the murder conviction (life imprisonment
    with parole ineligibility set at 12 years).  Nor, in our view, does the fact
    that the Crown may have agreed to proceed with the drug charges first had the
    Crown been asked to do so have any bearing on the fitness of the sentence
    imposed on the murder charge.

[2]

The appeal is dismissed.


